Day, J.
i. justice oi the peace: fees: appeal, I. The clerk of the Circuit Court is allowed one dollar and fifty cents for filing an appeal and docketing the cause. This amount is to be paid to the clerk of . _ the Circuit Court, and not to the justice of the peace. The statute nowhere authorizes the j'ustice to collect the clerk’s fees for him. A justice of the peace cannot make a payment of the filing fees of the clerk of the Circuit Court a condition of making out a transcript of his docket and transmitting it to the clerk of the Circuit Court.
Section 3583 of the Code provides: “Upon the taking of any appeal, the justice shall file in the office of the clerk of the Circuit Court all the original papers relating to the suit, with a transcript of all the entries in his docket.” This séction simply means that the justice shall deposit these papers with the clerk. It does not require him to pay the fee for filing and docketing the appeal.
II. A justice of the peace is entitled to fifty cents for “ drawing and approving bond when required in any case.” Code, section 3804. The justice did not draw the bond for an appeal in the case involved in this controversy. The pleadings show that the plaintiff’s attorney handed to the justice a bond already prepared, and that the justice demands fifty cents for filing and approving the bond. We are unable to discover that the statute authorizes any fee for writing upon the back of a bond the fact that it is filed and approved.
III. The justice was entitled to fifty cents for making and certifying transcript. We do not think the case presents the question whether the justice was entitled to demand this fifty cents before making and certifying the transcript. The question submitted by the court for our determination is, can a justice of the peace demand payment in advance for certifying up the cause to the Circuit Court. Certifying up a cause to the Circuit Court includes more than simply making and certifying the transcript. It embraces making and certifying the transcript, and depositing it, together with the other *36papers in the case, with the clerk of the Circuit Court. It, involves a surrender by the justice of the control and possession of the transcript and other papers in the case. If it should be conceded that the justice was not entitled to demand the fifty cents before making and certifying the transcript, he nevertheless was, under section 3837 of the Code, entitled to payment when he had rendered that service. He could not be required to part with his possession of the transcript until he was paid for making and certifying it. See Dickerson v. Shelby, 2 G. Greene, 460, construing a statute similar to section 3837 of the Code. The object of this proceeding is to obtain a writ of mandamus requiring the defendant to recall the execution, to file and approve the bond, and to perfect the appeal. The appeal can be perfected only by filing the transcript in the office of the clerk of the Circuit Court. It does not appear that the plaintiff has ever offered to pay the justice for making and certifying the transcript. He has no right, therefore, to demand that the justice shall surrender his control over and possession of the transcript. In other words the plaintiff has not shown that he is entitled to have his appeal perfected.
The plaintiff, however, is entitled to an order requiring the justice, if the bond is in' proper form, and the sureties good, to approve and file it as of the date of its first presentation, without the payment of a fee of fifty cents, and, upon the filing of such bond, to give to the plaintiff a certificate that an appeal has been allowed, as provided in section 3582 of the Code! The respective parties to the original action may then proceed as they may be advised.
Reversed.